Bernard Ryan, P. J.
Upon the trial of this claim an employee of the State Department of Public Works produced certain contract drawings and, with their aid, testified about the reconstruction of the highway location where claimant’s accident occurred. A review of the transcript of the trial does not disclose any testimony to the effect that the contract drawings called for the placement of a reducer strip at the junction of two highways of different widths. The drawings were not offered in evidence and although they may reveal such a provision the court cannot make a finding that they did. That request by claimant is refused. Likewise declined is counsel’s suggestion that the court may take judicial notice of the provision of the drawings.
The court does find that it was negligent to fail to repair the highway and to fail by a reducer strip or otherwise to meld the pavement from its wider to its narrower width.